Citation Nr: 1432505	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder. 


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1968 to June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  The Veteran's seizure disorder pre-existed his military service.

2.  The Veteran's seizure disorder was not aggravated by his active service.  


CONCLUSION OF LAW

1.  The criteria for service connection for a seizure disorder have not been met.  38 § U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied by a letter sent to the Veteran in June 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service and all identified post-service private treatment records.  

VA provided an examination in September 2012 to address the nature and etiology of the Veteran's seizure disorder.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2012 examination was adequate.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's service treatment records, and personal statements and history.  38 C.F.R. § 3.159(c)(4).  The examiner also described the Veteran's condition in sufficient detail for the Board to make an informed decision, and the examiner provided an analysis to support her conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Service Connection

In May 2008, VA received the Veteran's claim of entitlement to compensation for disability due to seizures aggravated by service.  The Veteran asserts that his seizure disorder preexisted entrance into service and was aggravated when the Air Force withheld the medications he was taking prior to induction.

Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In general a Veteran is presumed to have been sound upon entrance into active service if the condition at issue is not noted on an examination report at the time of entrance into active service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(b) (2013).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports are to be considered noted" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. §§ 3.304(b), 3.304(b)(1).

In cases where the disease or injury at issue is not so noted, there is no claim of entitlement for aggravation of the disease or injury by service; there is only a claim of entitlement to "service connection."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The presumption of soundness may only be rebutted if there is clear and unmistakable evidence showing that the disorder preexisted service and there is clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The clear and unmistakable evidence standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  VA can meet its burden of showing "a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

If VA shows, by clear and unmistakable evidence, that the injury or disease preexisted service and was not aggravated by service, then the veteran is not entitled to service connected benefits.  Id.  

Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).

Although the more onerous evidentiary standard of clear and unmistakable evidence is required for VA to rebut the presumption of soundness, for other questions, such as whether the disease or injury was noted at entrance into service, the burden lies with the Veteran and requires only that the evidence is in equipoise.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Factual Background

An October 1967 report of medical examination, for the purposes of enlistment, documents a normal clinical neurologic evaluation and an abnormal psychiatric clinical evaluation.  As to the psychiatric evaluation, the examiner noted "[p]sych consult feels is qualified [with] no signif. psychiatric pathology."

In an associated report of medical history, the Veteran reported that he had consulted or been treated by Dr. R.R.M for a nervous condition.  A physician elaborated that the Veteran had "nervous spells" in the past, until the last year.  

In February 1968, the Veteran was seen for a possible nervous problem assessed as mild anxiety.  The file contains a May 1968 neurology report indicating that the Veteran was seen with a history of having spells since age 4 or 5.  The Veteran indicated that the spells were manifested by a scared feeling and convulsions, with a drowsy feeling thereafter.  The report indicated that these used to occur twice a day, but had "decreased with hypnotic treatment" and the medication Phenobarbital.  Neurological examination was normal.  The impression was that the Veteran had psychoneurotic reaction with anxiety and dissassociative spells.  The examiner doubted the presence of a convulsive disorder as an EEG had revealed no paroxysmal activity.  A trial treatment of Dilantin was started.  The doctor also indicated that a statement from a local physician had been reviewed in conjunction with the Veteran's condition. 

In a letter dated in April 1968, Dr. R.R.M. reported that he first saw the Veteran in April 1963 with a chief complaint of seizures with loss of consciousness.  Dr. R.R.M. reported that his seizures were controlled with the use of phenobarbital and he had no attacks for a period of several years until his induction in the Air Force.  

In June 1968, the Veteran underwent a medical evaluation for purposes of fitness and discharge.  The Veteran reported his history to include having frequent spells since the age of 4 or 5 and that these were later treated by a private physician with hypnosis and Phenobarbital.  The report reflected that the problem was well-controlled until the Veteran entered service, at which time the spells became worse and the Veteran complained of having a scared feeling all of the time.  The report indicated that numerous studies were undertaken including X-ray films of the skull, serology, and an electroencephalogram, all of which were negative.  It was noted that the Veteran had been put on a 10-day "treatment on dilantin and that his spells were substantially improved while taking the medication."  The report reflects review of the April 1968 letter from the Veteran's physician.  The examiner concluded that the Veteran had a convulsive disorder in childhood, rendering him unfit for further duty.  It was opined that the condition existed prior to service and discharge was recommended.  Final diagnoses of convulsive disorder and situational reaction of young adulthood were made. 

A medical board report issued in mid-June 1968 reflects that a recommendation to discharge the Veteran's for lack of fitness due to a neurological condition was approved.  The report reflects that the pertinent diagnoses were convulsive disorder and situational reaction of young adulthood, both of which were determined to have existed prior to service, and which were not permanently aggravated by service (as designated by X marks in the applicable boxes).  The Veteran was discharged from service in late June 1968. 

The Veteran also provided a time-line of his medical history from 1963 to 2008.  He indicated that he blacked out and was treated by Dr. R.R.M. in 1963, at which time Phenobarbital was prescribed.  The Veteran reported that he blacked out in 1964 and twice in 1968, during military service.  The Veteran reported experiencing seizures in August, October and December of 1969, and not thereafter until 1994.  The record indicates that the Veteran discontinued medications in 1974.  The record shows that from 1995, forward, the Veteran suffered from seizure episodes about every year or two, with numerous episodes occurring in 2006 and 2008, and several episodes occurring in March 2008.  Also offered for the file were private medical records documenting some of his post-service seizure episodes occurring in June 1995, June 1996, and April 2000. 

During an April 2008 primary care visit the Veteran provided a history of his seizure disorder.  He indicated that he stopped taking medication to control the seizures in 1974.  He indicated that he first had seizures again in 1994.  And he started taking medications again in 2000.

In a statement dated in June 25, 2008, the Veteran indicated that he was on medication for seizures at the time of his service enlistment and maintains that the Air Force was aware of his condition at that time and was not concerned about his medicine.  He reported that the seizures started about 6 weeks into his military service, and mentioned that he had previously not had any seizures for several years prior to service. 

During a June 27, 2008 neurology consultation the Veteran relayed his history.  He indicated that he was given phenobarbital from 1964 to 1968 "which did offer some seizure control."  He indicated that he received a medical discharge and "then was given Dilantin," but during service he did not receive medications and that the Dilantin controlled his seizures to some extent.

In a statement dated November 2008, the Veteran indicated that he had to provide a letter from his private physician before the Air Force "considered giving me my meds again."  He stated the Air Force forced him to go without his meds from January 1968 until June 1968 when they finally released him.

In a July 2009 statement accompanying the Veteran's VA Form 9, the Veteran reiterated the above.  He added that while he was on his medications he was alright, but if his medication was stopped cold turkey, the seizures began.  He indicated that after the private physician wrote the military the "military started my meds again."

In a September 2012 statement from the Veteran's wife, she described her husband's condition and indicated that her husband told her that "he did not receive Dilantin in the service."

A VA examination was conducted in September 2012.  The examiner was the physician neurologist who had previously seen the Veteran on numerous occasions.  The examiner reviewed all the medical records, the claims file, and notes the Veteran brought to the examination relative to his treatment as a child.  The examiner diagnosed the Veteran with tonic-clonic seizures and psychomotor epilepsy.  The examiner concluded that there was undisputed evidence that the Veteran's condition preexisted service.  The examiner opined that the seizure disorder was not permanently aggravated.  The examiner noted that upon induction, when the phenobarbital was discontinued the Veteran experienced seizures.  The examiner noted that the Veteran was "treated with Dilantin with some effect and he is now seizure free except when he forgets to take his medication."  

Analysis

1.  Current Disability.  

Neurology records dating from 2008, as well as the VA examination, document diagnosis and treatment of the Veteran's seizure disorder.  This is sufficient to establish that the Veteran has the claimed disability.  The present disability element of service connection is met.

2.  In-Service Requirement.

A seizure disorder was not noted in the October 1967 examination report.  While the induction examination noted an abnormal psychiatric clinical evaluation, the neurologic evaluation was normal.  Thus, the weight of the evidence demonstrates that the psychiatric notation, which was ultimately "qualified" as having "no signif. pathology" by the psychiatric consultation, was not a notation of a seizure disorder.  

In-service treatment records report occurrence of symptoms of a seizure disorder soon after commencement of active service.  The evidence of record reveals that questions immediately arose as to whether the condition pre-existed service.  The statements of the Veteran and the April 1968 letter from the Veteran's doctor, taken together with the September 2012 examiner's opinion, are clear and unmistakable evidence that his seizure disorder preexisted service[0].

Prior to further analysis the Board acknowledges the statements made by the Veteran and his wife (occurrence of seizures, injuries, treatments, and the attempted control through the use of medications) of which they are competent to report.  The Board observes that they do not have the medical training or expertise to render a competent opinion as to whether the condition worsened or was aggravated by the months in the service without the use of medications, as that is a determination that is too complex to be made based on lay observation alone.  The Board finds that the September 2012 examiner's opinion, when taken together with the service treatment records and the reports after service, is clear and unmistakable evidence that his seizure disorder was not aggravated during his active service.  The Board explains this conclusion in the following paragraphs.

The evidence shows that the Veteran indicated that prior to coming into the service the seizures had "decreased with hypnotic treatment from a local physician, who also treated him with phenobarbital."  The Veteran likewise stated in June 2008 that he was given phenobarbital from 1964 to 1968 "which did offer some seizure control."  And in July 2009, the Veteran added that while he was on his medications he was alright, but if his medication were stopped cold turkey, the seizures began.  He indicated that after the private physician wrote the military the "military started my meds again."  These statements are probative of the fact that prior to service the Veteran had a seizure condition which was being actively treated.  And that the seizure condition's symptoms were under some measure of control.  

Giving consideration to the statements by the Veteran and his wife that he was not provided medications in service, the May 1968 medical record indicating that the Veteran was started on a 10-day trial of Dilantin and the June 1968 treatment record noting that the Veteran had been put on a 10-day "treatment on dilantin and that his spells were substantially improved while taking the medication" are both more probative on this fact.  Both records were made at or near the time of the events which they document, as opposed to the Veteran's recollections some 40 years after the fact, as well as his description of the same to his spouse.  Curry v. Brown, 7 Vet.App. 59 (1994).  Additionally, in July 2009 the Veteran stated the "military started my meds again" further corroborating that he did, in-fact, receive Dilantin in-service.  The more probative evidence indicates that the Veteran was given medication during service to control his preexisting seizure condition.

The opinions of the VA examiner are the most probative evidence regarding the aggravation of his preexisting condition.  The evidence shows that while taking medications, the Veteran's symptoms were mostly under control.  That before service and during service, when the Veteran did not take his medications, the symptoms reoccurred.  For the first year after service, while taking medication, there were intermittent occurrences of symptoms.  Then, one year after service the Veteran began an asymptomatic period that lasted for the next 24 years.  The last 20 of those years the Veteran did not take any medication.  

The VA examiner's finding with regard to the Veteran's condition is consistent with temporary or intermittent flare-ups of a preexisting injury or disease.  As such, the underlying condition did not worsen due to service; the condition is not to be considered aggravated in service.  

Thus, the VA examiner's opinion, that the seizure disorder was not permanently aggravated by service, supported as it is by the facts just discussed, is clear and unmistakable evidence that the preexisting seizure disorder was not aggravated by his active service.  In making this determination, the Board does not rely on the medical evaluation board's opinion, expressed as "X" entries, that the seizure disorder was not aggravated by his active service.  

As a seizure disorder was not noted in an examination report at entrance into active service and the presumption of soundness is rebutted, the in-service element is not met and the appeal must be denied.  

ORDER

Service connection for a seizure disorder is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


